Title: To James Madison from Edward Hempstead, 4 March 1813
From: Hempstead, Edward
To: Madison, James


SirWashington City March 4. 1813.
It having been suggested that Governor Howard would be probably appointed a Brigadier General in the Army in which case his successor will be appointed before the next Session. Though unwilling to lose his services as Governor, yet if such an event happens, I feel some anxiety that the office should be filled by some person, who will give satisfaction to the people. Under this view and not with a view to oppose the reappointment of Governor Howard, I forward the enclosed recommendation for Gen William Clark. He is I presume too well known to the Government to require further recommendations. I have the honor to be with great respect Sir Yr most ob ser
E. Hempstead
